Citation Nr: 0111803	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  98-15 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of fractures 
of the dorsal spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty from February 18 to May 15, 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The RO has considered the issue as one of 
service connection for a disability of the dorsal (D) spine.  
Some medical authorities refer to the dorsal spine as the 
thoracic (T) spine.  Medically the terms are interchangeable.  

In his October 1998 substantive appeal, the veteran requested 
a Board hearing and, in a June 2000 letter sent to the 
veteran's most recent address of record, the RO advised him 
that a Board hearing was scheduled in July 2000.  However, 
the veteran did not appear at the scheduled July 2000 Board 
hearing.  He has not communicated with the RO since that time 
and has not shown good cause for his failure to appear.  As 
such, his request is effectively withdrawn and the Board must 
proceed to a decision.  38 C.F.R. § 20.704.  

The Board notes that the April 1998 rating decision also 
denied service connection for undescended testicles and a 
bilateral knee disorder.  The veteran submitted a timely 
notice of disagreement in October 1998 and was provided with 
a statement of the case in August 1999.  However, a 
substantive appeal as to these matters was not submitted.  In 
the absence of a timely appeal, the Board cannot consider 
those issues.  Thus, the only issue before the Board is as 
set forth on the title page.  38 C.F.R. § 20.200, 20.302.  


FINDINGS OF FACT

1. The veteran's upper dorsal scoliosis and fractures of D-7 
and D-9 clearly and unmistakably existed prior to service.

2. The veteran was discharged from service due to his 
fractures of D-7 and D-9 with secondary scoliosis that 
medical authorities determined had existed prior to 
service.

3. The veteran's preexisting dorsal spine disability did not 
permanently increase in severity during his brief active 
service. 


CONCLUSIONS OF LAW

1. The veteran's back disability existed prior to service and 
the presumption of soundness on entry into service is 
rebutted.  38 C.F.R. § 3.304(b) (2000).

2. The veteran's D-7 and D-9 fractures with secondary 
scoliosis were not aggravated during his active service.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991) amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.306 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested service connection for a disability 
of the dorsal spine diagnosed as fractures of D-7 and D-9 
with secondary scoliosis.  Before addressing this issue, the 
Board notes that, on November 9, 2000, the President signed 
into law the "Veterans Claims Assistance Act of 2000", Pub. 
L. No. 106-175 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7) (hereinafter referred to as the "Act"), that 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's claim for service connection for his back 
disorder, the Board has reviewed the veteran's claim in light 
of the Act, and concludes that the body of lay and medical 
evidence which is now of record with respect to the veteran's 
claim, and the RO's statements and supplemental statements of 
the case clarifying what evidence would be required to 
establish entitlement to a higher rating now fully comply 
with the spirit and letter of the law.  The veteran and his 
representative have responded to the RO's communications with 
additional evidence and argument.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); V.A.O.G.C. Prec. 16-92, para. 
16 (57 Red. Reg. 49,747 (1992)) ("if the appellant has 
raised an argument or asserted the applicability of a law or 
[Court] analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").  Furthermore, as noted above, the veteran failed 
to appear at a Board hearing scheduled in July 2000, and has 
submitted no further correspondence.

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C. 5103A(d)).  The VA general medical 
compensation examination performed in December 1997, that is 
described below, satisfied this obligation.  The Board notes 
that the veteran and his representative raised a concern 
regarding the adequacy of the December 1997 VA examination of 
his back disorder, but the Board finds that examination 
provides sufficient information regarding the veteran's 
medical history, clinical findings and diagnoses from which 
the Board can reach a fair determination.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claim for service 
connection for a disability of the dorsal spine. 

Factual Background

On a report of medical history completed when the veteran was 
examined for pre-induction into service in November 1968, he 
checked yes to having recurrent back pain and to having worn 
a brace or back support and indicated that he was 
hospitalized for back injuries.  The veteran reported a D-7 
fracture in July 1968 for which he was immobilized for two 
weeks and also notes that he had morning backaches.  The 
examiner indicated a need to verify the veteran's history of 
back injury.  When examined the same day, the veteran's 
musculoskeletal system was described as normal, but a history 
of fracture in July 1968 was noted.  Entry into service was 
delayed.

An early February 1970 service medical record, dated before 
the veteran entered active service, indicates that he 
complained of pain in back with clinical fractures of T-7 and 
T-9 and said it was painful to bend and flex.  An orthopedic 
consultant noted mild scoliosis of the thoracic spine with a 
history of trauma one-year earlier with resultant compression 
fractures of the thoracic vertebrae and a hyperextension 
brace.  The orthopedic specialist recommended that pertinent 
private medical records be obtained to verify the degree of 
the veteran's preexisting back condition. 

According to the pre-induction examination report, an undated 
x-ray showed Schmorl node deformity that was not considered 
disqualifying.  In February 1970, the veteran was found 
qualified for enlistment into active service.

A March 1970 clinical entry indicates that x-rays of the 
veteran's back revealed compression fracture of a mid-
thoracic vertebra with slight anterior wedging.  He was 
referred to the orthopedic clinic and placed on a T-3 
profile.  Later dated entries reflect his complaints of back 
pain and that he was "awaiting probable E.P.T.S."  The 
veteran was placed on physical profile in March 1970, due to 
moderate scoliosis, and all training was suspended pending 
completion of a Medical Board examination. 

According to a March 1970 letter from G.M.F., M.D., the 
veteran sustained a back injury in a July 1968 motorcycle 
accident.  X-rays taken at the time showed definite upper 
dorsal scoliosis and Schmorl node deformities of low dorsal 
vertebra with anterior wedging and cortical irregularity of 
the bodies of D-7 and D-9 that could be on a traumatic basis, 
although the Schmorl deformities made the evaluation 
difficult.  There was no evidence of fractures involving the 
lumbosacral or cervical spines.  Dr. F. reported that the 
veteran had fractures of D-7 and D-9 that were treated for 
four months with a hyperextension brace.  When the veteran 
was seen in October 1968, the doctor said that x-rays of the 
dorsal spine were unchanged from those on the previous exam. 

An undated consultation report reflects the veteran's history 
of injury in a motorcycle accident one year earlier and his 
complaints of persistent high back pain.  On examination, he 
had compression fractures of D-7 and D-9 and moderate 
scoliosis.  The diagnosis was scoliosis secondary to fracture 
of D-7 and D-9.  The examiner found that the veteran did not 
meet medical fitness standards for induction and that the 
disability existed prior to service.  A March 1970 report of 
medical examination indicates that the veteran had scoliosis 
secondary to fractures of D-7 and D-9 and was not qualified 
for enlistment.  An April 1970 Medical Board report confirms 
that the fractures of D-7 and D-9 with secondary scoliosis 
existed prior to service and was not aggravated by active 
duty.  He was found medically unfit for enlistment and 
discharged from service in May 1970.

Post service, in November 1997 the veteran filed his initial 
claim for service connection for fractures of D-7 and D-9 and 
secondary scoliosis.  In a letter dated the same month, the 
RO requested that he provide information regarding post 
service medical treatment for his back condition or other 
evidence to support his contentions.  The veteran did not 
respond to the RO's letter.  

In December 1997 the veteran underwent VA examination.  He 
gave a history of pre-service compression fracture to his D-7 
and L-5 vertebra, without spinal cord involvement or 
instability, as only a single vertebrae, of the dorsal spine 
and one of the lumbar spine, were involved.  His treatment 
included a brace and hyperextension for about two months.  
The veteran indicated that after entering service he did not 
sustain any back injuries.  He denied post service injuries 
and currently worked part time (twenty hours a week) as a 
painting contractor.  Pertinent examination findings reveal 
that the veteran had a normal gait and posture.  He reported 
back pain.  Deep tendon reflexes were normal.  Diagnoses 
included mechanical back pain syndrome without radiculopathy 
and normal range of motion.  X-rays of the lumbosacral spine 
showed very early arthritic changes at L4-L5; x-rays of the 
cervical spine showed a very small osteophyte involving the 
5th and 6th vertebral bodies.  

According to March 1998 medical records, VA briefly 
hospitalized the veteran after he was seen in the emergency 
room with complaints of depression and an inability to sleep.  
He was the primary caretaker for his terminally ill mother 
and had suicidal thoughts.  The veteran also reported chronic 
back pain and said he threw his back out moving a bed for an 
ambulance crew the previous week.  When examined at 
admission, there were no pertinent physical findings except 
for chronic back pain that the veteran said was relieved by 
Motrin.  The VA medical record shows that he denied 
depression and suicidal ideas and was upset when he learned 
he was admitted to a psychiatric hospital.  When seen in the 
emergency room, the veteran said he was tired, had an aching 
back and needed sleep but denied suicidal thoughts.  The 
pertinent diagnosis was adjustment disorder with mixed 
features; chronic back pain was noted.  

In his August 1998 notice of disagreement, the veteran 
reported that, in March 1998, he went to the emergency room 
because his back went out, was briefly examined and then 
admitted to a psychiatric ward.  The veteran stated that he 
was "out of his mind from the severe pain" and that "after 
two days in the psych ward he was finally given something for 
his back pain and then released."  

Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Where a veteran served ninety 
days or more during a period of war and degenerative 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

Service connection may also be granted for aggravation of a 
preexisting disability. See 38 C.F.R. § 3.306.  Service 
connection for aggravation of a disability includes the 
degree by which the disability increased in severity during 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Every veteran will be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b).  However, aggravation may not be 
conceded where the disability did not increase in severity 
during service, on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306.  Evidence of the 
veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320 
(1991).  A flare up of symptoms during service, in the 
absence of an increase in severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292 (1991). The Court of Appeals for Veterans' Claims 
has held that the presumption of aggravation can be rebutted 
by evidence of no treatment of the disorder for an extended 
period following service.  Maxson v. West, 12 Vet. App. 453 
(1999).

The evidence shows that when examined for induction into 
service, in November 1968, the veteran reported sustaining a 
back injury in July 1968; entry into service was delayed 
until February 1970.  A March 1970 private medical statement 
also reflects that, in July 1968, the veteran sustained 
fractures of D-7 and D-9 vertebrate with secondary scoliosis 
and, thus, constitutes evidence that the currently claimed 
back disorder pre-existed service.  

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306, service connection may still be granted for a pre- 
existing condition, provided that the condition was 
aggravated during service.  However, there must be competent 
medical evidence that the disability permanently increased in 
severity during service.  See, e.g., Maxson v. West, 12 Vet. 
App. at 457.

That being said, no competent medical evidence has been 
submitted which would to link any current back disorder or 
complaint of back pain to the veteran's brief period of 
military service.  With respect to whether service connection 
is warranted based on aggravation, the law provides that 
there must, in fact, be an increase in a pre-existing 
disability during service before a finding of aggravation can 
be made.  38 U.S.C.A. § 1153.  The evidence does not 
demonstrate that the veteran's pre-existing back disorder 
increased during service.  In fact, service medical records 
show that he entered active service in mid-February 1970 but, 
soon after, complained of back pain and essentially spent 
most of the next month, in March 1970, on physical profile 
due to D-7 and D-9 fractures with secondary scoliosis.  The 
veteran was specifically discharged from service for 
disability found to have existed prior to service and was not 
aggravated therein.  Moreover, temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not considered to be aggravation unless the underlying 
disability, as contrasted to the symptoms, worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see also Jensen v. 
Brown, 4 Vet. App. 306-07 (1993).  That clearly did not 
happen in this case.  

Service records document that the veteran experienced 
fractures of the D-7 and D-9 vertebrate with secondary 
scoliosis in July 1968 and then, in service, complained of 
back pain.  X-rays showed compression fracture of a mid 
thoracic vertebra with slight anterior wedging and records 
show that the veteran was discharged due to the disability, 
after serving less than 3 months.  Although the veteran has 
indicated, in his written statements, and to a VA examiner, 
that his back pain continued after service, there is no 
medical evidence to show that his underlying back disorder 
actually increased in severity in service.  In fact, there 
are no medical treatment records of the back until VA 
examined the veteran in December 1997, twenty-seven years 
following service.  Moreover, the VA examination report 
indicates the veteran denied sustaining any back injuries 
after he entered service.  The paucity of treatment records 
following service shows that the veteran's back disorder was 
marked by temporary or intermittent flare-ups, without a 
worsening of the underlying condition for many years.

Additionally, when examined by VA in December 1997, as noted 
above, the veteran denied any back injury after entry into 
service and said he worked part-time as a painting 
contractor, not generally considered a sedentary occupation.  
The examiner noted the veteran's pre-service back injury and 
current complaints of back pain and diagnosed mechanical back 
pain syndrome without radiculopathy and normal range of 
motion.  Range of motion of the lumbosacral spine was within 
normal range.  Further, it was noted that x-rays of the 
showed early arthritic changes at L4-L5 and a cervical spine 
small osteophyte.  Notwithstanding the recent VA examiner's 
failure to discuss the etiology of the examination findings, 
the Board notes, again, that there are simply no post-service 
medical records associated with the claims file that support 
the veteran's assertion that his clearly pre-existing back 
disorder was aggravated by his brief service in 1970.

In his statements, the veteran has repeatedly attributed a 
current back disorder to service and maintained that his pre-
existing back disorder was aggravated by service.  
Nevertheless, the veteran is not qualified as a lay person to 
furnish etiological opinions or medical diagnoses, as this 
requires medical expertise. Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992). 

In sum, the evidence of record fails to show that the 
veteran's underlying back condition, rather than symptoms, 
actually worsened during active military service.  Further, 
the veteran has not provided any other treatment records for 
a back disorder that would support his contention that his 
condition was aggravated by service in 1970.  The absence of 
any treatment for a back disorder for many years following 
the veteran's brief period of service supports the conclusion 
that he experienced a flare-up or exacerbation of his 
underlying back condition.  In fact, in 1997, the veteran 
denied back injury after entering service.  Although, in 
August 1998, he asserted that VA hospitalized him in March 
1998 due to severe back pain, the relevant medical records 
show that he told a VA doctor that he injured his back moving 
a bed the previous week but Motrin eased his back pain and 
that he was hospitalized due to an adjustment disorder, not a 
back disorder.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
that his back disability aggravated by service.  

The Board has considered the benefit of the doubt doctrine.  
However, as explained above, the preponderance of the 
evidence supports a denial of the claim of entitlement to 
service connection for the residuals of a pre-service 
fracture of D-7 and D-9.  38 U.S.C.A. §§ 1110, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.304, 3.306.  As such, the benefit of 
the doubt doctrine is not for application.  The evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107.   


ORDER

Service connection for residuals of fractures of the dorsal 
spine is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

